 In' the Matter of GENERAL PETROLEUMCORPORATION OFCALIFORNIAandINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN&HELPERS OFAMERICA, LOCAL 208, AFLCaseNo. R-4517AMENDMENT TO DECISION AND DIRECTION OFELECTIONApril 11, 1942On March 26, 1942, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in thisproceeding.'On April 6, 1942, Employees Union of the General Petroleum Cor-poration of California, the intervenor in this proceeding, filed a peti-tion for clarification of the Decision and Direction of Election notedabove.The Board, having duly considered the matter, granted thepetition.The Board hereby amends its Decision by inserting after the word"neither" in line 22, page 4,2 the following sentence: "We shall excludefrom voting employees in the transportation department who devote _part of their time to the operation of dirt-moving equipment and partof their time to the driving of trucks."The Board hereby amends its Direction of Election by striking outthe words "drivers of dirt-moving equipment" in line 28, page 5, ofitsDirection of Election,- and substituting therefor the following :"employees in the transportation department who spend part of theirtime in operating dirt-moving equipment and part of their time indriving trucks."139 N. L.R. B., 1180.2 Reference is herein made to the mimeographedcopy of theBoard's Decision and Direc-tion of Electionin this proceeding.40 N. L. R. B., No. 75.452 In the Matter of GENERAL PETROLEUM CORPORATION OF CALIFORNIAandINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,,WAREHOUSEMEN & HELPERS OF AMERICA, LOCAL 208, AFLCaseNo. R4517SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMay 11, 1942On March 26, 1942, the National Labor Relations Board issued itsDecision and Direction of Election in this proceeding."On April 11,1942, the Board issued its Amendment to Decision and Direction ofElection.2Pursuant to the Direction of Election, as amended, anelection by secret ballot was conducted on April 23, 1942, under thedirection and supervision of the Regional Director for the Twenty-firstRegion (Los Angeles, California).On April 27, 1942, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served on the parties an Election Re-port.No objections to the conduct of the ballot or to the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list------------------------------------37Total ballots cast-------------------------------------------36Total ballots challenged-------------------------------------0Total blank ballots-----------------------------------------0Total void ballots------------------------------------------0Total valid votes counted-----------------------------------36Votes cast for International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, Local 208,A F. L--------------------------------------------------25Votes cast for Employees Union of the General Petroleum Cor-poration of California------------------------------------11Votes cast for Neither--------------------------------------0-In our Decision, as amended, noted above, we stated that upon theresults of the election would depend our finding with respect to the1 39 N. L. R. B., 1180.40 N. L. R.B., 452.40 N L. R. B., No. 75a.453 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate unit-that if a majority of truck drivers and theirhelpers in the transportation department of General PetroleumCorporation -of . California, Los Angeles, . California, at its - VernonRnd Taft -plants, excluding employees in the transportation depart-ment who spend part of their time in operating dirt-moving equip-ment and part of their time in driving trucks, cast their votes forInternational Brotherhood, of Teamsters, Chauffeurs,Warehousemen& Helpers of America, Local 208, AFL, we should find that all suchemployees constituted a separate bargaining unit and would certifythat organization as their exclusive bargaining representative."Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDING OF FACTWe find that all truck drivers and their helpers in the transportationdepartment of General Petroleum Corporation of California, LosAngeles, California,- at its Vernon and Taft plants, excluding em-ployees of the transportation department who spend part of theirtime in operating dirt-moving equipment and part of their time indriving trucks, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT is° HEREBY -CERTIFIED -that- International Brotherhood of Team-sters,Chauffeurs,Warehousemen- &- Helpers of America, Local 208,AFL,; has been-designated and selected by a majority of all'truckdrivers and their helpers in the transportation department of Gen-eral Petroleum Corporation of California, Los Angeles, California, atitsVernon and Taft plants, excluding employees in the transporta-tion department who spend part of their time in operating dirt-moving equipment and part of their time in driving trucks, as theirrepresentative for the' purposes of collective bargaining and that,pursuant to the provisions of Section 9 (a) of the Act, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Local 208, AFL, is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.-